OPINION — AG — ** MUNICIPALITY — ELECTION — PARISTIAN ** QUESTION: IN A STATUTORY COUNCIL — MANGER CITY, DOES 11 O.S. 961.27 [11-961.27] WHICH REQUIRES IN THE GENERAL ELECTION TO BE LISTED ON THE BALLOTS WITHOUT ANY PARTY DESIGNATION OF ANY KIND? — THIS ELECTION SHOULD BE TREATED AS VALID EVEN THOUGH THE BALLOTS WERE USED THAT CONTAINED A PARTY EMBLEMS (CONTRARY TO 11 O.S. 961.27 [11-961.27]) UNTIL A COURT RULES DIFFERENT. (PARTY, POLITICAL PARTY, CITY, CITIES) CITE: 11 O.S. 961.27 [11-961.27] (RICHARD M. HUFF)